DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 9, 13-14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruy Frota de Souza US 7,625,161 (hereafter—Souza--) in view of WO 2008/014367 (hereafter—WO’367--).
In regards to claims 1 and 13, Souza discloses as in Figure 8, a cutting insert (14’) of a rotary drill tool (10’) for cutting metal comprising: a head (refer to head of 14’) and a neck (28) extending along a longitudinal axis (44’), the head having an axially forward facing cutting region (axially located closest to a machining end) and the neck having an axially rearward facing mount region (in the same way as presented on Applicant’s Figure 1), at least the neck being arranged to be rotationally, releasably mountable within a jaw of a support body (12’), the head having generally axially rearward facing axial support surfaces (38’) projecting radially outward from the neck arranged for abutment with corresponding axial support surfaces (58’) of the support body (12’), the support surfaces (38’) of the head including a first decline orientation (on Figure 8, refer to the left-most angle Φ, in the same way as presented by θ on Applicant’s Figure 3) aligned relative to a plane (ρ) perpendicular to the longitudinal axis (44’), such that a radially outer region (in the same way as presented by 57 on Applicant’s Figure 3) of each said support surface (38’) of the head is axially rearward relative to a radially inner region (in the same way as presented by 58 on Applicant’s Figure 3) of each said support surface (38’) of the head, said support surfaces (38’) of the head including a second decline orientation (on Figure 8, refer to the right-most angle Φ, in the same way as presented by δ on Applicant’s Figure 4) being additional to the first decline orientation (in the same way as presented by Applicant) and aligned to extend in a circumferential direction relative to the plane (ρ) perpendicular to the longitudinal axis (44’), wherein the second decline orientation (on Figure 8, refer to the right-most angle Φ, in the same way as presented by δ on Applicant’s Figure 4) extends such that a lead region or edge (referring to Figure 8 which is interpreted in the same way as presented by 56 on Applicant’s Figure 4) of each said support surface (38’) of the head in a rotational direction of the insert is positioned axially rearward relative to a trailing region or edge (referring to Figure 8 which is interpreted in the same way as presented by 55 on Applicant’s Figure 4) of each said support surface (38’) in a rotational direction of the insert, and wherein the head of the insert is formed by a pair of generally diametrically opposed lobes (in the same way as lobes 33 as presented by Applicant’s Figure 3) each having a radially outermost envelope surface (in the same way as 23 as presented by Applicant’s Figure 2) configured to align generally with corresponding radially outer envelope surfaces of the support body (Figure 7); and wherein each of the lobes include a radially and axially extending torque transfer surface (36’ which corresponds to radially and axially extending torque transfer surface 17 as presented by Applicant on Figure 2) for abutment contact with a corresponding torque transfer surface of the support body (see Figure 7).  Regarding claim 13, Souza also discloses 13 a support body (shank 12’) extending along the longitudinal axis (44’) and terminated at an axially forward end by at least two axially extending arms (48’), the arms (48’) spaced being apart about the axis (44’) so as to define the jaw (in the same way as presented by Applicant), each arm (48’) having a shoulder presenting a generally axially forward facing axial support surface (58’), said support surfaces (58’) of the support body (12’) including a first decline orientation (on Figure 9, refer to the left-most angle Φ, in the same way as presented Applicant) aligned relative to the plane (ρ) perpendicular to the longitudinal axis such that a radially outer region of each said support surface of the support body is axially rearward relative to a radially inner region of each said surface of the support body (in the same way as presented by Applicant), and a second decline orientation (on Figure 9, refer to the right-most angle Φ, in the same way as presented Applicant) being additional to the first decline orientation and aligned to extend in a circumferential direction relative to the plane perpendicular to the longitudinal axis (in the same way as presented by Applicant), wherein the insert is releasably mountable within the jaw and retainable in a mounted position by at least regions of the arms such that the axial support surfaces of the insert and the support body are configured for abutment with one another respectively (see Figure 7).
	However, regarding claim 1, Souza fails to disclose that the head has two generally diametrically opposite first radial projections formed as ribs having a length extending in a circumferential direction and arranged to be seated within a channel of the support body to axially secure the insert at the support body; and that the first radial projection is positioned in a circumferential direction between each of the lobes.
	Nevertheless, WO’367 teaches on Figures 6 and 10, that it is well known in the art cutting inserts of rotary drill tools for cutting metal comprising, to have a cutting insert (12’) having a head (refer to head of 12’) and a neck (42) extending along a longitudinal axis, and a support body (14’ or 144) having arms which define a jaw on which the cutting insert is to be disposed into.  The head formed by a pair of generally diametrically opposed lobes (in the same way as lobes 33 as presented by Applicant’s Figure 3) each having a radially outermost envelope surface (in the same way as 23 as presented by Applicant’s Figure 2). The arms of the support body (14’ or 144) at a radially inner surface each comprise a channel (40’ or 140) having a length extending in a circumferential direction, each of the channels (40’ or 140) positioned axially at the shoulder of each arm and configured to receive respectively the ribs of the insert to axially retain the insert at the support body (see Figures 6 and 10).  As seen on Figures 6 and 10, that the head has two generally diametrically opposite first radial projections (48’ or 148) formed as ribs having a length extending in a circumferential direction and arranged to be seated within a channel (40’ or 140) of a support body to axially secure the insert at the support body (see Figures 6 and 10); and that the first radial projection (48’ or 148’) is positioned in a circumferential direction between each of the lobes (see Figures 6 or 10).  These projections and channels provide the cutting insert with secure clamping of the cutting insert when assembled to the shank (see paragraph [0026]; [0030]; and [0042] for additional advantages).
	Therefore, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was filed, to modify Souza’s head, to include two diametrically opposite first radial projections formed as ribs having a length extending in a circumferential direction and arranged to be seated within a channel of the support body to axially secure the insert at the support body; and that the first radial projection is positioned in a circumferential direction between each of the lobes, as taught by WO’367 for further secure clamping of the cutting insert when being assembled to the tool shank.
	In regards to claim 3, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses that along a direction of a tangent to a circle, which has the central longitudinal axis of the insert as centre (as presented by Applicant), an angle (on Figure 8 of Souza, refer to the right-most angle Φ, in the same way as presented by δ on Applicant’s Figure 4) by which the second decline orientation is declined from said plane is in the range of 0˚ to 45˚ or 5˚ to 20˚(see column 7, lines 14-19 of Souza); either of these ranges having values between the claimed limitation 1˚ to 50°, or 5˚ to 15°, therefore satisfying the claimed range.
In regards to claim 4, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses an angle (on Figure 8 of Souza, refer to the left-most angle Φ, in the same way as presented by θ on Applicant’s Figure 3) by which the first decline orientation is declined from said plane is in the range of 0˚ to 45˚ or 5˚ to 20˚(see column 7, lines 14-19 of Souza); either of these ranges having values between the claimed limitation 1˚ to 50°, or 5˚ to 20°, therefore satisfying the claimed range.
In regards to claim 5, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses that said support surfaces (38’ of Souza) are generally planar (column 4, line 62-63 of Souza).
In regards to claim 9, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses that the neck (28 of Souza) of the insert is part cylindrical and being defined by at least one curved radially outer surface that is devoid of any radially outward projection at an axial position below the head of the insert (as presented by Applicant, note that Souza’s neck 28 as on Figures 2 and 8, is part cylindrical having at least one curved radially outer surface 15 that is devoid of any radially outward projection at an axial position below the head of the insert).
In regards to claim 14, Souza as modified discloses the insert as claimed in claim 13, Souza as modified also discloses that the arms of the support body (of Souza) at a radially inner surface (of Souza) each comprise a channel having a length extending in a circumferential direction (as modified by WO’367), each of the channels positioned axially at the shoulder of each arm (as modified by WO’367) and configured to receive respectively the ribs of the insert to axially retain the insert at the support body (as modified by WO’367).
In regards to claim 15, Souza as modified discloses the insert as claimed in claim 13, Souza as modified also discloses that a region of the jaw of the support body (of Souza) to receive the neck (of Souza) of the insert (of Souza) is part cylindrical and is defined by at least one curved radially inner surface that is devoid of any radially inward projection (in the same way as presented by Applicant).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruy Frota de Souza US 7,625,161 (hereafter—Souza--) in view of WO 2008/014367 (hereafter—WO’367--) as applied to claim 1 above and in view of WO 2009/128758 (hereafter—WO’758--).
In regards to claim 16, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses the plane extending perpendicular (ρ of Souza) to the longitudinal axis (of Souza) and that the torque transfer surface (36’ of Souza) of the insert is orientated relative to a radius of the head at an angle.
However, Souza as modified fails to disclose that the angle is in the range of 0˚ to 60°, 0˚ to 50°, 0˚ to 45°, 1˚ to 50°, 1˚ to 45°, 1˚ to 30°, 1˚ to 20°, 2˚ to 20°, or 3˚ to 15°.
Nevertheless, WO ‘758 further teaches that it is well known in the art of cutting inserts to be inserted on a drill shank, to have a cutting head 30 be detachably attachable to a tool body 10.  The cutting head 10 includes torque transfer surface 16a, 16b.   The angle between a line L2 crossing the center axis C1 of the tool body and the radial extreme points Pa, Pb of the lines of contact L1a and L1b (between the torque transmission/receiving surfaces of the cutting head and the support body) is between 10 to 30 degrees, for mutual holding between gripping surfaces (Fig. 11 and page 10, lines 4-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to further modify the torque transfer surface (36’) of the insert of modified Souza, to be orientated relative to the radius of the head at an angle in the range of 10 to 30 degrees, as taught by WO ‘758, to promote mutual holding between the drive surface 50’ of the support body and the driven surface 33’ of the insert. 
ALTERNATE GROUNDS OF REJECTION
If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 103 over Ruy Frota de Souza US 7,625,161 (hereafter—Souza--) in view of WO 2008/014367 (hereafter—WO’367--), is or may be in dispute under given the current interpretation an additional ground of rejection has been incorporated hereafter.
Claims 1, 3-5, 9, 13-14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruy Frota de Souza US 7,625,161 (hereafter—Souza--) in view of DE 367010 (hereafter—Samuel--) and in further view of WO 2008/014367 (hereafter—WO’367--)
In regards to claims 1 and 13, Souza discloses as in Figure 8, a cutting insert (14’) of a rotary drill tool (10’) for cutting metal comprising: a head (refer to head of 14’) and a neck (28) extending along a longitudinal axis (44’), the head having an axially forward facing cutting region (axially located closest to a machining end) and the neck having an axially rearward facing mount region (in the same way as presented on Applicant’s Figure 1), at least the neck being arranged to be rotationally, releasably mountable within a jaw of a support body (12’), the head having generally axially rearward facing axial support surfaces (38’) projecting radially outward from the neck arranged for abutment with corresponding axial support surfaces (58’) of the support body (12’), the support surfaces (38’) of the head including a decline orientation (on Figure 8, refer to the left-most angle Φ, in the same way as presented by θ on Applicant’s Figure 3) aligned relative to a plane (ρ) perpendicular to the longitudinal axis (44’), such that a radially outer region (in the same way as presented by 57 on Applicant’s Figure 3) of each said support surface (38’) of the head is axially rearward relative to a radially inner region (in the same way as presented by 58 on Applicant’s Figure 3) of each said support surface (38’) of the head, said support surfaces (38’) of the head including a decline orientation (on Figure 8, refer to the right-most angle Φ, in the same way as presented by δ on Applicant’s Figure 4) and aligned to extend in a circumferential direction relative to the plane (ρ) perpendicular to the longitudinal axis (44’), wherein the second decline orientation (on Figure 8, refer to the right-most angle Φ, in the same way as presented by δ on Applicant’s Figure 4) extends such that a lead region or edge (referring to Figure 8 which is interpreted in the same way as presented by 56 on Applicant’s Figure 4) of each said support surface (38’) of the head in a rotational direction of the insert is positioned axially rearward relative to a trailing region or edge (referring to Figure 8 which is interpreted in the same way as presented by 55 on Applicant’s Figure 4) of each said support surface (38’) in a rotational direction of the insert, and wherein the head of the insert is formed by a pair of generally diametrically opposed lobes (in the same way as lobes 33 as presented by Applicant’s Figure 3) each having a radially outermost envelope surface (in the same way as 23 as presented by Applicant’s Figure 2) configured to align generally with corresponding radially outer envelope surfaces of the support body (Figure 7); and wherein each of the lobes include a radially and axially extending torque transfer surface (36’ which corresponds to radially and axially extending torque transfer surface 17 as presented by Applicant on Figure 2) for abutment contact with a corresponding torque transfer surface of the support body (see Figure 7).  Regarding claim 13, Souza also discloses 13 a support body (shank 12’) extending along the longitudinal axis (44’) and terminated at an axially forward end by at least two axially extending arms (48’), the arms (48’) spaced being apart about the axis (44’) so as to define the jaw (in the same way as presented by Applicant), each arm (48’) having a shoulder presenting a generally axially forward facing axial support surface (58’), said support surfaces (58’) of the support body (12’) including a first decline orientation (on Figure 9, refer to the left-most angle Φ, in the same way as presented Applicant) aligned relative to the plane (ρ) perpendicular to the longitudinal axis such that a radially outer region of each said support surface of the support body is axially rearward relative to a radially inner region of each said surface of the support body (in the same way as presented by Applicant), and a second decline orientation (on Figure 9, refer to the right-most angle Φ, in the same way as presented Applicant) being additional to the first decline orientation and aligned to extend in a circumferential direction relative to the plane perpendicular to the longitudinal axis (in the same way as presented by Applicant), wherein the insert is releasably mountable within the jaw and retainable in a mounted position by at least regions of the arms such that the axial support surfaces of the insert and the support body are configured for abutment with one another respectively (see Figure 7).
Although Souza suggests that there is a first decline orientation and an additional second decline orientation on said support surfaces, this is not clearly disclosed.     
Samuel discloses a cutting insert (Figs. 1-4) of a rotary drill tool for cutting metal comprising a head a and a neck b extending along a longitudinal axis, the head having an axially forward facing cutting region and the neck having an axially rearward facing mount region, at least the neck being arranged to be releasably mountable within a jaw c of a support body d, the head having generally axially rearward facing f axial support surfaces projecting radially outward from the neck arranged for abutment with corresponding axial support surface e of the support body, the support surfaces including a first decline orientation aligned relative to a plane perpendicular to the longitudinal axis such that a radially outer region of each said support surface is axially rearward relative to a radially inner region of each said support surface (as seen in Fig. 1 and 2, Paragraphs 13-14, translation), said support surfaces including a second decline orientation being additional to the first decline orientation and aligned to extend in a circumferential direction relative to the plane perpendicular to the longitudinal axis. (as seen in Fig. 1 and 3),
Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to modify the support surface of the insert of Souza to further include “a second decline orientation being additional to the first decline orientation” such that it is aligned to extend in the circumferential direction relative to the plane perpendicular to the longitudinal axis as taught by Samuel, to further reduce stress between the head and the support body and provide secured connection between the support body and the head.
However, (regarding claim 1), Souza fails to disclose that the head has two generally diametrically opposite first radial projections formed as ribs having a length extending in a circumferential direction and arranged to be seated within a channel of the support body to axially secure the insert at the support body; and that the first radial projection is positioned in a circumferential direction between each of the lobes.
	Nevertheless, WO’367 further teaches on Figures 6 and 10, that it is well known in the art cutting inserts of rotary drill tools for cutting metal comprising, to have a cutting insert (12’) having a head (refer to head of 12’) and a neck (42) extending along a longitudinal axis, and a support body (14’ or 144) having arms which define a jaw on which the cutting insert is to be disposed into.  The head formed by a pair of generally diametrically opposed lobes (in the same way as lobes 33 as presented by Applicant’s Figure 3) each having a radially outermost envelope surface (in the same way as 23 as presented by Applicant’s Figure 2). The arms of the support body (14’ or 144) at a radially inner surface each comprise a channel (40’ or 140) having a length extending in a circumferential direction, each of the channels (40’ or 140) positioned axially at the shoulder of each arm and configured to receive respectively the ribs of the insert to axially retain the insert at the support body (see Figures 6 and 10).  As seen on Figures 6 and 10, that the head has two generally diametrically opposite first radial projections (48’ or 148) formed as ribs having a length extending in a circumferential direction and arranged to be seated within a channel (40’ or 140) of a support body to axially secure the insert at the support body (see Figures 6 and 10); and that the first radial projection (48’ or 148’) is positioned in a circumferential direction between each of the lobes (see Figures 6 or 10).  These projections and channels provide the cutting insert with secure clamping of the cutting insert when assembled to the shank (see paragraph [0026]; [0030]; and [0042] for additional advantages).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was filed, to modify Souza’s head, to include two diametrically opposite first radial projections formed as ribs having a length extending in a circumferential direction and arranged to be seated within a channel of the support body to axially secure the insert at the support body; and that the first radial projection is positioned in a circumferential direction between each of the lobes, as taught by WO’367 for further secure clamping of the cutting insert when being assembled to the tool shank.
In regards to claim 3, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses that along a direction of a tangent to a circle, which has the central longitudinal axis of the insert as centre (as presented by Applicant), an angle (on Figure 8 of Souza, refer to the right-most angle Φ, in the same way as presented by δ on Applicant’s Figure 4 or as modified by Samuel as on Figure 1 of Samuel) by which the second decline orientation is declined from said plane is in the range of 0˚ to 45˚ or 5˚ to 20˚(see column 7, lines 14-19 of Souza); either of these ranges having values between the claimed limitation 1˚ to 50°, or 5˚ to 15°, therefore satisfying the claimed range.
In regards to claim 4, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses an angle (on Figure 8 of Souza, refer to the left-most angle Φ, in the same way as presented by θ on Applicant’s Figure 3) by which the first decline orientation is declined from said plane is in the range of 0˚ to 45˚ or 5˚ to 20˚(see column 7, lines 14-19 of Souza); either of these ranges having values between the claimed limitation 1˚ to 50°, or 5˚ to 20°, therefore satisfying the claimed range.
In regards to claim 5, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses that said support surfaces (38’ of Souza) are generally planar (column 4, line 62-63 of Souza).
In regards to claim 9, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses that the neck (28 of Souza) of the insert is part cylindrical and being defined by at least one curved radially outer surface that is devoid of any radially outward projection at an axial position below the head of the insert (as presented by Applicant, note that Souza’s neck 28 as on Figures 2 and 8, is part cylindrical having at least one curved radially outer surface 15 that is devoid of any radially outward projection at an axial position below the head of the insert).
In regards to claim 14, Souza as modified discloses the insert as claimed in claim 13, Souza as modified also discloses that the arms of the support body (of Souza) at a radially inner surface (of Souza) each comprise a channel having a length extending in a circumferential direction (as modified by WO’367), each of the channels positioned axially at the shoulder of each arm (as modified by WO’367) and configured to receive respectively the ribs of the insert to axially retain the insert at the support body (as modified by WO’367).
In regards to claim 15, Souza as modified discloses the insert as claimed in claim 13, Souza as modified also discloses that a region of the jaw of the support body (of Souza) to receive the neck (of Souza) of the insert (of Souza) is part cylindrical and is defined by at least one curved radially inner surface that is devoid of any radially inward projection (in the same way as presented by Applicant).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruy Frota de Souza US 7,625,161 (hereafter—Souza--) in view of DE 367010 (hereafter—Samuel--) and in further view of WO 2008/014367 (hereafter—WO’367--) as applied to claim 1 above and in view of WO 2009/128758 (hereafter—WO’758--).
In regards to claim 16, Souza as modified discloses the insert as claimed in claim 1, Souza as modified also discloses the plane extending perpendicular (ρ of Souza) to the longitudinal axis (of Souza) and that the torque transfer surface (36’ of Souza) of the insert is orientated relative to a radius of the head at an angle.
However, Souza as modified fails to disclose that the angle is in the range of 0˚ to 60°, 0˚ to 50°, 0˚ to 45°, 1˚ to 50°, 1˚ to 45°, 1˚ to 30°, 1˚ to 20°, 2˚ to 20°, or 3˚ to 15°.
Nevertheless, WO ‘758 further teaches that it is well known in the art of cutting inserts to be inserted on a drill shank, to have a cutting head 30 be detachably attachable to a tool body 10.  The cutting head 10 includes torque transfer surface 16a, 16b.   The angle between a line L2 crossing the center axis C1 of the tool body and the radial extreme points Pa, Pb of the lines of contact L1a and L1b (between the torque transmission/receiving surfaces of the cutting head and the support body) is between 10 to 30 degrees, for mutual holding between gripping surfaces (Fig. 11 and page 10, lines 4-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to further modify the torque transfer surface (36’) of the insert of modified Souza, to be orientated relative to the radius of the head at an angle in the range of 10 to 30 degrees, as taught by WO ‘758, to promote mutual holding between the drive surface 50’ of the support body and the driven surface 33’ of the insert. 
Response to Arguments
Applicant’s arguments filed on 11/18/2022 with respect to claim 1 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over Ruy Frota de Souza US 7,625,161 (hereafter—Souza--) in view of WO 2008/014367 (hereafter—WO’367--); and in the alternative under 35 USC § 103 over Ruy Frota de Souza US 7,625,161 (hereafter—Souza--) in view of DE 367010 (hereafter—Samuel--) and in further view of WO 2008/014367 (hereafter—WO’367--) have been incorporated as aforementioned.
Examiner’s Notes
The present application has been previously examined by Primary Examiner Chwen-Wei Su on Office Action dated 08/22/2022. Since Examiner Su is no longer in the USPTO, Examiner Ramos has been assigned to act on the present application.
In accordance to section 704.01 of the MPEP, when an examiner is assigned to act on
an application which has received one or more actions by some other examiner, full faith and
credit should be given to the search and action of the previous examiner unless there is a clear
error in the previous action or knowledge of other prior art. In general, the second examiner
should not take an entirely new approach to the application or attempt to reorient the point of
view of the previous examiner, or make a new search in the mere hope of finding something.
See MPEP § 719.05.
Thus, on this basis, Examiner Ramos is giving full faith to the previous action.  However, in view of Applicant’s amendment which no longer include the allowable subject matter as previously indicated by Examiner Chwen-Wei Su on Office Action dated 08/22/2022; a new ground of rejection has been included as aforementioned and the notice of allowance has been vacated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722